Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
In response to the amendments received 09/07/2022: 
Claims 1-20 are pending in the current application. Claims 12-20 remain withdrawn without traverse. Claims 1-2 and 6-11 have been amended. 
The rejections under 35 USC 112 have been withdrawn in light of the amendments. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendments.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “…the interfacial bonding layer comprises a density between…”; however, the instant disclosure only teaches that the interfacial bonding layer density may be within the recited density range (P67). In the current form, claim 9 allows the density of a particle or component within the layer to have the recited density, thus being broader than the disclosure.  Appropriate correction is required.
Claim Interpretation
Claim 1 recites “…an anti-dendrite layer located between the lithium gel separator layer and the anode current collector layer” This claim language does not give a clear-cut indication of the scope of the subject matter covered by the claim as well-defined boundaries of the invention are not defined as the language only recites a problem solved or result obtained, and one of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim. Therefore, using the broadest reasonable interpretation, any layer between the lithium gel separator and the anode current collector can be interpreted as an anti-dendrite layer. 
Claim 1 recites “…an interfacial bonding layer deposited onto the anode current collector layer, wherein the interfacial bonding layer comprises carbon as a conductive agent”. Using the broadest reasonable interpretation, any layer on the anode current collector (directly or indirectly) can be interpreted as an interfacial bonding layer. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Claim 1 recites “anode-free…”. Using the broadest reasonable interpretation, anode-free will be interpreted as a battery having no separate active material layer formed on the anode current collector before initial charging and discharging. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0203757) in view of Lee (US 2020/0083525), Seo et al. (US 2017/0179520) and Chu et al. (US 2001/0041294).
Regarding claim 1, Park teaches an anti-dendrite anode-free solid-state battery (P23-30) comprising: a cathode layer 40; an anode current collector layer 51; a lithium gel separator layer 60 between the cathode layer 40 and the anode current collector layer 51 (P47. 103), and
and an anti-dendrite layer, or protective layer 55 located between the lithium gel separator layer 60 and the anode current collector 51 (P91). 
Park fails to teach that the separator layer comprises a first adhesive layer, a second adhesive layer, and a lithium gel layer located between the first adhesive layer and the second adhesive layer; however, Lee, in a similar field of endeavor related to a solid-state battery, teaches an anode-free battery with an anti-dendrite layer, or protective layer between the separator and anode current collector (P28-40). 
Lee teaches including an adhesive layer between the separator and the anti-dendrite layer, or protective layer to improve adhesion and protect the anode by ensuring proper plating (P50-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the gel separator comprise a first adhesive layer on one side of the separator of Park, to improve adhesion as taught by Lee. 
Modified Park in view of Lee is silent in teaching the separator layer comprises a second adhesive layer; however, Seo, in a similar field of endeavor related to solid-state batteries with a lithium gel separator layer (P36. 44) teaches improving a separators adhesion ability to positive and negative electrodes by using an adhesive layer on either side of a separator (P10). 
Seo teaches separator 113 (P44) with a first adhesive layer and a second adhesive layer wherein the first adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a first side, and the second adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a second side to improve the performance rate capabilities of the battery and reduce electrolyte swelling (P31. 57-58; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a second adhesive layer on the opposite side of the separator with the first adhesive layer of modified Park in view of Lee and between the gel layer and cathode layer as taught by Seo to improve the performance capabilities of the battery. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Modified Park is silent in teaching an interfacial bonding layer deposited onto the anode current collector layer, wherein the interfacial bonding layer comprises carbon as a conductive agent; however, Chu, in a similar field of endeavor related to lithium batteries, teaches including in interfacial layer to facilitate even deposition of an electrode layer (P9-11). 
Chu teaches an interfacial bonding layer, or wetting layer comprising carbon as a conductive agent deposited onto the anode current collector (claims 1.6; P31.40.44). The interfacial bonding layer, or wetting layer is added to promote even plating of lithium on the collector (P10.31.50-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an interfacial bonding layer deposited onto the anode current collector layer of modified Park, wherein the interfacial bonding layer comprises carbon as a conductive agent, as taught by Chu to facilitate even deposition of the active material. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 2, modified Park in view of Chu teaches the interfacial bonding layer is in direct contact on a first side with the anode current collector layer and in direct contact on a second side with the anti-dendrite layer (P11-15.31.41-50; Fig. 2). 
Regarding claim 3, modified Park teaches the lithium gel layer comprises a scaffolding material or a porous membrane (P105); a salt (P32. 38); a solvent (P43); and at least one additive (P32). 
Regarding claim 4, modified Park teaches the at least one additive comprises a polymer and a cross-linker (P32.45). 
Regarding claim 5, modified Park in view Seo teaches the second adhesive layer comprises a lithium-conductor ceramic (P58-60). Modified Park in view of Lee is silent in teaching the first adhesive layer comprises a lithium-conductor ceramic; however, Seo, related to an adhesive layer between a separator and electrode, teaches including lithium-conductor ceramics in an adhesive prevents the lithium ion conductivity from being lowered and suppresses a reduction in charging and discharging performance in a battery (P58-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have both the first adhesive layer and the second adhesive layer of modified Park comprise a lithium-conductor ceramic to prevent the lithium ion conductivity from being lowered and suppress a reduction in charging and discharging performance in a battery. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 6, modified Park teaches the lithium-gel separator layer further comprises a non-reactive scaffold material, or porous film (P104-119. 124).
Modified Park in view of Lee and Seo teach the first adhesive contacts the non-reactive scaffold on a first side and the second adhesive contacts the non-reactive scaffold on a second side (Lee: P50-58.71-73 & Seo: P31.44.57-58.64-65; Fig. 1B).
Regarding claim 7, modified Park teaches the anti-dendrite layer, or protective layer is between 0.01 micrometers to 50 micrometers (P101). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 The examiner takes note of the fact that the prior art range of 0.01 µm to 50 µm completely encompasses the claimed range of 0.05 µm to 10 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 8, modified Park teaches the anti-dendrite layer, or protective layer comprises a lithium ion conductive polymer such as polyvinylidene fluoride (PVDF) (P89-90. 99). 
Regarding claim 10, modified Park teaches the anode current collector is copper (P48). 
Regarding claim 11, Park teaches the battery further comprises an aluminum cathode current collector (P86). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee, Seo, and Chu as applied to at least claim 1 above, and further in view of Tamaki et al. (US 2015/0325838)
Regarding claim 9, modified Park in view of Chu teaches the interfacial bonding layer facilitates uniform plating of metal ions to ensure that the lithium is deposited evenly and continuous, providing low electronic resistance and being impermeable to external factors (P10-11.34.41-42) and that only a small amount should be used to create a thin layer (P43-45) and embodiments where the concentration of the wetting layer has a gradient to prevent mitigation of the layer through the cell improving the cells energy density, safety and cycle life (P43-45.79). 
Modified Park in view of Chu is silent in teaching the interfacial bonding layer comprises a density between 0.1 and 2.1 grams per cubic centimeter; however, Tamaki, in a similar field of endeavor teaches density as a result effective variable in a lithium battery. Density greater than 0.5 g/cm3 allows increased capacity, allowing more lithium to plate, while keeping density below 1.5 g/cm3 ensures that resistance will not increase via uneven plating (P101). A skilled artisan would therefore seek to optimize density based on minimizing resistance and improving energy density. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C)
Therefore, in the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is offered, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine the optimum or workable ranges of the density of the interfacial bonding layer of modified Park, such that the density falls within a range of 0.1 and 2.1 grams per cubic centimeter, where only a small amount is used to prevent resistance, as taught by modified Park, while allowing even and uniform plating, as taught by Tamaki. 
Courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (A change in form, proportions, or degree “will not sustain a patent”) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 18, 21, and 24 of copending Application No. 16/524,684 in view of Park et al. (US 2020/0203757) and Chu et al. (US 2001/0041294), wherein Park teaches the battery composition and Chu teaches the interfacial layer as noted in the above rejection. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishii (US 2017/0077486) teaches result effective variable density to secure stable conductive path to improve energy density (P44).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729